DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I in the reply filed on 8/18/21 is acknowledged.
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric Vehicle Battery Cooling Structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1, 11, 23, 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US PG Pub 2013/0004822).
[Claim 1] Regarding claim 1, Hashimoto discloses a support structure for an energy storage device in the form of a battery pack (See FIG 1, cells 5) of a vehicle, comprising at least one base panel (Plate 61) that has a first and second surface (See annotated Fig 3 below showing a hollow plate having surfaces) and that is at least partially made from a composite material (See paragraph [0102] disclosing 61 as metal which is a composite) and at least one thermal transfer member (12) arranged on the first surface of the least one base panel (See annotated Fig 3 below showing the thermal layer 12) the at least one thermal transfer member comprising at least one contact face (See annotated FIGS 1 and 3 below showing a first contact surface) configured to be in thermal contact with at least part of the energy storage device (5) to be mounted on the support structure (See annotated FIGS 1 and 3 showing the battery assembly).
[Claim 11] Regarding claim 11, Hashimoto discloses the support structure according to claim 1, wherein the at least one thermal transfer member is plate-shaped (See Hashimoto FIG 3 showing a rectangular sheet).
[Claim 23] Regarding claim 23, Hashimoto discloses the support structure according to claim 1, further comprising at least one cover member (72) releasably mechanically interconnected with the base panel and enclosing at least one housing compartment (See FIG 1 showing the cover with receiving area) configured to receive at least one energy storage device (5).
[Claim 36] Regarding claim 36, Hashimoto discloses a power module (See paragraph [0002] which discloses the battery supplies current to an electric powertrain) comprising the support structure according to claim 1 (Hashimoto discloses the structure of claim 1) 
[Claim 37] Regarding claim 37, Hashimoto discloses the power module according to claim 36, wherein the energy storage device is the battery pack (FIG 1, cells 5).
[Claim 38] Regarding claim 38, Hashimoto discloses an electric vehicle comprising the support structure according to claim 1 (See paragraph [0002] disclosing an electric vehicle).



    PNG
    media_image1.png
    908
    811
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 7, 12-13, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Hashimoto et al. (US PG Pub 2013/0004822) in view of Choi et al. (US PG Pun 2012/0103714)
 [Claim 2] Regarding claim 2, Hashimoto discloses the support structure according to claim 1.
-However, it fails to disclose wherein the at least one base panel is at least partially made from a fiber reinforced plastic. 
-Nevertheless, Choi discloses in paragraph [0103] a lower battery pack housing formed of a fiber reinforced plastic composite material.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hashimoto to have plastic structure as taught by Choi in order to reduce weight and improve thermal transfer.
  [Claim 7] Regarding claim 7, Hashimoto discloses the support structure according to claim 1, wherein the first surface of the base panel comprises a recess in which the at least one thermal transfer member is at least partially arranged (While Hashimoto shows the sheet 12 on the surface of the plate 61, modifying the plate 61 would have been obvious to one of ordinary skill, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that a configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed configuration was significant. Here, making a recess in the plate to receive a sheet would have been obvious to one of ordinary skill in the art, for example to place the sheet 12 closer to the plates inner cooling tubes thereby improving heat transfer).
 [Claim 12] Regarding claim 12, Hashimoto discloses the support structure according to claim 1, wherein the at least one thermal transfer member is at least partially made from a metal (Hashimoto discloses in paragraph {0075] that the sheet 12 is thermally conductive. Metal is selectable from a group of known thermally conductive materials).
[Claim 13] Regarding claim 13, Hashimoto discloses the support structure according to claim 1, wherein multiple thermal transfer members are arranged on the first surface of the base panel (Hashimoto discloses a single thermal sheet and a waterproof sheet, however any number of thermal sheets can be used in order to achieve desired cooling parameters. Regarding duplication of parts, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here, no new or different result beyond additional heat transfer would be realized.
[Claim 24] Regarding claim 24 Hashimoto discloses the support structure according to claim 23.
-However, it fails to disclose wherein the at least one cover member comprises a cover framework made at least partially from a fiber reinforced plastic.
-Nevertheless, Choi discloses in paragraph [0103] a lower battery pack housing formed of a fiber reinforced plastic composite material, thus any desired battery components can utilize such plastic materials. Regarding a framework, FIG 4 of Choi shows a housing cover with geometric features and flanges creating a framework. 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hashimoto to have plastic structure for 
 [Claim 25] Regarding claim 25, Hashimoto discloses the support structure according to claim 23.
-However, it fails to disclose wherein the at least one cover member comprises a cover closure made from a fiber reinforced plastic.
-Nevertheless, Choi discloses in paragraph [0103] a lower battery pack housing formed of a fiber reinforced plastic composite material, thus any desired battery components can utilize such plastic materials. 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hashimoto to have plastic structure for the cover connections as taught by Choi in order to reduce weight.
2.	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over  Hashimoto et al. (US PG Pub 2013/0004822) in view of Ihas et al. (US 4,600,802).
[Claim 34] Regarding claim 34, Hashimoto discloses the structure of claim 1.
-However, it fails to disclose a method to produce the support structure according to claim 1, 
-Nevertheless, Ihas discloses creating a composite using metal and fiber with resin to have a poor outer thermal conductive property in Column 6, lines 18-22 to create a thermal conductive tube. 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention of Hashimoto to have the sheet embedded in a fiber resin composite as taught by Ihas in order to have a non-conductive exterior. Regarding Applicant’s method 
applying layers of fibers to the tool (Column 6, Lines 18-22 discloses applying a poor thermal conductor such as fiberglass or resin bonding to a thermally conductive stainless steel tube); applying at least one thermal transfer member to the layers of fibers (Column 6, Lines 18-22 discloses applying a poor thermal conductor such as fiberglass or resin bonding to a thermally conductive stainless steel tube); and bonding the fibers by a resin to form a composite material (Column 6, Lines 18-22 discloses applying a poor thermal conductor such as fiberglass or resin bonding to a thermally conductive stainless steel tube such a process yields a composite).
[Claim 35] Regarding claim 35 Hashimoto/Ihas discloses the method according to claim 34, comprising the step of applying an intermediate layer between the layers of fibers and the at least one thermal transfer member (Column 6, Lines 18-22 discloses a composite structure, to add an additional layer or material would have been obvious as a matter of design choice where known elements are selectable for their material qualities).

Allowable Subject Matter
1.	Claims 3-6, 8-10, 14-22, 26-27  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614